Exhibit 10.1

SYMBOL TECHNOLOGIES, INC.

SENIOR EXECUTIVE CHANGE IN CONTROL POLICY

1. Purposes. Effective as of May 9, 2005, Symbol Technologies, Inc., a Delaware
corporation (the “Company”) has adopted this Senior Executive Change in Control
Policy (as it may be amended from time to time, the “Policy”). The Compensation
Committee of the Board (the “Committee”) recognizes that, as is the case for
most publicly held companies, the possibility of a Change in Control (as defined
below) exists, and the Company wishes to ensure that the Eligible Employees are
not practically disabled from discharging their duties in respect of a proposed
or actual transaction involving a Change in Control. Accordingly, the Company
wishes to provide additional inducement for certain Eligible Employees (as
defined below) to continue to remain in the employ of the Company and to provide
certain severance benefits to Eligible Employees in the event that their
employment is terminated under certain circumstances related to a Change in
Control.

2. Certain Defined Terms. In addition to terms defined elsewhere herein, the
following capitalized terms have the following meanings when used herein:

(a) “Affiliate” shall mean with respect to any Person, any other Person directly
or indirectly, through one or more intermediaries, controlling, controlled by,
or under common control with, such Person. For purposes of this Section 2(a),
“control” shall have the meaning given such term under Rule 405 of the
Securities Act of 1933, as amended.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Cause” shall mean (i) an Eligible Employee’s failure to attempt in good
faith to substantially perform his duties or responsibilities (other than any
such failure resulting from an Eligible Employee’s physical or mental
incapacity) which is not remedied within 30 days after receipt of written notice
from the Company specifying such failure; (ii) an Eligible Employee’s failure to
attempt in good faith to carry out, or comply with, in any material respect any
lawful and reasonable written directive of his immediate supervisor, the
Company’s Chief Executive Officer, or the Board or an Eligible Employee’s
willful material violation of the Company’s Statement of Corporate Policy and
Code of Conduct, in either case which is not remedied within 30 days after
receipt of written notice from the Company specifying such failure or violation;
(iii) an Eligible Employee’s indictment for, conviction of, or plea of no
contest to, or imposition of unadjudicated probation for any felony (or any
other crime involving fraud, embezzlement, misappropriation or moral turpitude
having a material adverse impact on the Company), other than as a result of
vicarious liability or as a result of a traffic violation; (iv) an Eligible
Employee’s unlawful use (including being under the influence) or possession of
illegal drugs on the Company’s premises or while performing his duties and
responsibilities; or (v) an Eligible Employee’s intentional commission at any
time of any act of fraud, embezzlement, misappropriation, or breach of fiduciary
duty against the Company that has a material adverse effect on the Company or
that renders an Eligible Employee unable to perform any of his material duties
hereunder.

(d) “Change in Control” shall mean:

(i) A Person (which term, when used in this Section 2(d), shall not include the
Company, any underwriter temporarily holding securities pursuant to an offering
of such securities, any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, or any Company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of Voting Stock of the Company) is or becomes,
without the prior consent of a majority of the Continuing Directors, the
beneficial owner (as defined in Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of Voting Stock
representing, without the prior written consent of a majority of the Continuing
Directors twenty-five percent (25%) (or, even with such prior consent, forty
percent (40%)) or more of the combined voting power for election of directors of
the Company’s then outstanding securities; or

(ii) The Company consummates a reorganization, merger or consolidation of the
Company (which prior to the date of such consummation has been approved by the
Company’s stockholders) or the Company sells, or otherwise disposes of, all or
substantially all of the Company’s property and assets (other than a
reorganization, merger, consolidation or sale which would result in all or
substantially all of the beneficial owners of the Voting Stock of the Company
outstanding immediately prior thereto continuing to beneficially own, directly
or indirectly (either by remaining outstanding or by being converted into voting
securities of the resulting entity), more than fifty percent (50%) of the
combined voting power of the voting securities of the Company or such entity
resulting from the transaction (including, without limitation, an entity which
as a result of such transaction owns the Company or all or substantially all of
the Company’s property or assets, directly or indirectly) outstanding
immediately after such transaction in substantially the same proportions
relative to each other as their ownership immediately prior to such
transaction), or the Company’s stockholders approve a liquidation or dissolution
of the Company; or

(iii) The individuals who are Continuing Directors of the Company (as defined
below) cease for any reason to constitute at least a majority of the Board.

(e) “Code” shall mean Internal Revenue Code of 1986, as amended.

(f) “Continuing Director” shall mean (i) any member of the Board (other than an
employee of the Company) as of the effective date of this Policy or (ii) any
person who subsequently becomes a member of the Board (other than an employee of
the Company) whose appointment, election or nomination for election to the Board
is recommended by a majority of the Continuing Directors.

(g) Eligible Employee shall mean an employee of the Company selected by the
Committee to be covered by the Policy pursuant to Section 3 and listed on
Exhibit A hereto, as it may be amended from time to time.

(h) “Good Reason” shall mean any of the following events which is not cured by
the Company within 30 days after written notice thereof is provided to the
Company by the Eligible Employee: (i) any material reduction in the total amount
of an Eligible Employee’s base salary or target bonus; (ii) any material
diminution in the nature or scope of an Eligible Employee’s employment,
responsibilities, duties or authority or the assignment to an Eligible Employee
of duties or responsibilities that are materially and adversely inconsistent
with his then position without the Eligible Employee’s consent; or (iii) any
involuntary relocation of an Eligible Employee’s principal place of business to
a location more than 60 miles west or 20 miles in any other direction from the
Eligible Employee’s current principal place of business.

(i) “Person” shall mean an individual, partnership, corporation, business trust,
limited liability company, joint stock company, trust, unincorporated
association, joint venture, governmental authority or other entity of whatever
nature.

(j) “Voting Stock” shall mean all capital stock of the Company which by its
terms may be voted on all matters submitted to stockholders of the Company
generally.

3. Eligibility. The Committee, shall determine which employees of the Company
shall be Eligible Employees covered by the Policy. As of the effective date of
the Policy, all Eligible Employees are listed on Exhibit A. The Committee may,
in its sole discretion, at any time and from time to time, revise the list of
individuals who are Eligible Employees by adding additional Eligible Employees
to, or removing any Eligible Employee from, the list of Eligible Employees set
forth on Exhibit A. Any Eligible Employee who is removed from Exhibit A shall
cease to be eligible for payments and benefits hereunder.

4. Certain Terminations In Connection With A Change In Control. If an Eligible
Employee’s employment shall terminate without Cause or for Good Reason during
the period commencing three months prior to, and ending 18-months after, a
Change in Control, in any such case, the Company shall (subject to the Eligible
Employee’s execution of a separation and release agreement in a form reasonably
satisfactory to the Company):

(a) Pay to the Eligible Employee an amount equal to the product of (i) the sum
of his then current (A) annual base salary and (B) the target bonus payable to
the Eligible Employee pursuant to the Company’s performance-based compensation
bonus plan with respect to the fiscal year ending immediately prior to the date
of termination, and (ii) 1.5; such amount shall be payable in a lump sum as soon
as reasonably practicable (x) if such termination of employment occurs on or
following the consummation of Change in Control, after the date of such
termination of employment, or (y) if such termination occurs prior to the
consummation of the Change in Control, after the effective date of such Change
in Control (either such date, the “Vesting Date”), but in any event, such
payment shall be made within 2 1/2 months following the end of the calendar year
in which the Vesting Date occurs.

(b) Continue to provide the Eligible Employee (and his dependents) with all
health and welfare benefits and perquisites which he (or his dependents) was
participating in or receiving as of the date of termination (at a level then in
effect with respect to coverage and employee premiums) until the 18-month
anniversary of the date of termination. If such benefits cannot be provided
under the Company’s programs, such benefits and perquisites will be provided on
an individual basis to the Eligible Employee such that his after-tax costs will
be no greater than the costs for such benefits and perquisites under the
Company’s programs.

(c) Pay the Eligible Employee when bonuses are paid for the year of termination
a pro-rated amount of the Eligible Employee’s bonus for the fiscal year in which
the date of termination occurs equal to the product of (i) the amount of the
bonus the Eligible Employee would have otherwise earned had he been employed by
the Company on the last day of the fiscal year in which the date of termination
occurs and (ii) the ratio of (A) the number of days elapsed during such fiscal
year prior to the date of termination to (B) 365; provided, however, that such
payment shall be made within 2 1/2 months following the end of the calendar year
in which the Vesting Date occurs.

(d) Unless otherwise provided by the Committee, accelerate the vesting, payment
or exercisability of all stock options and other equity-based compensation
awards (“Time-Vesting Awards”) held by the Eligible Employee that are otherwise
eligible to become vested upon the Eligible Employee’s continued employment and
the passage of time and without the attainment by the Company or the Eligible
Employee of any performance goals; provided, however, that unless otherwise
provided by the Committee no stock options or other equity-based compensation
awards that are eligible to become exercisable, payable or vested (or which
provide for accelerated exercisability, payment or vesting (e.g.; the May 2004
LTIP awards)) due to the attainment of performance goals (“Performance-Vesting
Awards”) shall become exercisable, payable or vested pursuant to this Section 4.

5. Parachute Payments.

(a) Notwithstanding Section 4 (but subject to Section 5(b)), in the event that
an Eligible Employee becomes entitled to any payments or benefits under this
Policy and any portion of those payments or benefits, when added to any other
amount theretofore or thereafter payable to the Eligible Employee as a result of
or in connection with any Change in Control, whether or not under any other
plan, arrangement or agreement with the Company, any Person whose actions
resulted in the Change in Control or any Person having such a relationship with
the Company or such Person as to require attribution of stock ownership between
the parties under Section 318(a) of the Code (the “Aggregate Payments”), would
be subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Code,
then the payments or benefits under this Policy and, if applicable, any other
plan, arrangement or agreement shall be reduced (first by reducing the cash
payments under this Policy, then by reducing any fringe or other benefits
required to be provided under this Policy, and finally by reducing the payments
and/or benefits under any other plan, arrangement or agreement) to an amount
which is ten dollars ($10.00) less than the amount of the Aggregate Payments
that could be made to the Eligible Employee before any portion of the Aggregate
Payments would be subject to the Excise Tax.

(b) Notwithstanding Section 5(a), the Aggregate Payments shall be reduced
pursuant to Section 5(a) only if the net after-tax amount received by the
Eligible Employee after the application of Section 5(a) is greater than the net
after-tax amount (taking into account the application of the Excise Tax) that
the Eligible Employee would otherwise receive in connection with the Change in
Control without the application of Section 5(a).

(c) All determinations and calculations required to effectuate this Section 5
(including, without limitation, the determination as to whether any Aggregate
Payments would be subject to the Excise Tax and the amount of any reduction of
the Aggregate Payments) shall be made by the Company’s independent auditors (or
another nationally recognized United States public accounting firm selected in
good faith by the Company) (the “Auditors”). For purposes of making the
calculations and determinations required by this Section 5, the Auditors may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code and the Department of Treasury Regulations
issued thereunder.

6. Successors.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise, including, without
limitation, any successor due to a Change in Control) to the business or assets
of the Company expressly to assume this Policy and to perform in the same manner
and to the same extent the Company would be required to perform if no such
succession had taken place. This Policy will be binding upon and inure to the
benefit of the Company and any successor to the Company, including, without
limitation, any persons directly or indirectly acquiring the business or assets
of the Company in a transaction constituting a Change in Control (and such
successor shall thereafter be deemed the “Company” for the purpose of this
Policy), but will not otherwise be assignable, transferable or delegable by the
Company.

(b) This Policy will inure to the benefit of and be enforceable by the Eligible
Employees’ personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

(c) This Policy is personal in nature and neither the Company nor any Eligible
Employee shall, without the consent of the Company, assign, transfer or delegate
any rights or obligations hereunder except as expressly provided in Sections
6(a) and 6(b). Without limiting the generality or effect of the foregoing, the
Eligible Employee’s right to receive payments hereunder will not be assignable,
transferable or delegable, whether by pledge, creation of a security interest,
or otherwise, other than by a transfer by the Eligible Employee’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 6(c), the Company shall have no liability
to pay any amount so attempted to be assigned, transferred or delegated.

7. Administration; ERISA. This Policy shall be administered by the Committee (or
the Committee’s delegate or successor). The Committee shall have the sole
authority to interpret this Policy and to determine all questions (whether of
fact or interpretation) arising in connection with this Policy. The Committee’s
decisions shall be final and bind all parties. This Policy shall constitute a
“welfare plan” within the meaning of Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). This document, together with
the Summary Guide attached as Exhibit B hereto (which contains among other
things a statement of rights of Eligible Employees under ERISA, a description of
the applicable claims procedure, and a summary of certain other information
related to the Policy), constitutes both the plan document and the summary plan
description as required by ERISA. The Committee shall be the named fiduciary of
this Policy for purposes of ERISA.

8. Notices. For all purposes of this Policy, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx, UPS, or
DHL, addressed to the Company (to the attention of the Secretary of the Company)
at its principal executive office and to the Eligible Employee at his principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
shall be effective only upon receipt.

9. Validity. If any provision of this Policy or the application of any provision
hereof to any person or circumstances is held invalid, unenforceable or
otherwise illegal, the remainder of this Policy and the application of such
provision to any other person or circumstances will not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

10. Governing Law; Jurisdiction. The laws of the state of New York shall govern
the interpretation, validity and performance of the terms of this Policy,
regardless of the law that might be applied under principles of conflicts of
law. Any suit, action or proceeding against any Eligible Employee, with respect
to this Policy, or any judgment entered by any court in respect of any of such,
may be brought in any court of competent jurisdiction in the State of New York.

11. Relationship with Other Plans. Eligible Employees who receive payments and
benefits pursuant to this Policy shall not receive any other severance payments
or benefits pursuant to any other plan, policy, agreement or arrangement of the
Company (including, without limitation, the Symbol Severance Benefits Plan).

12. Amendment; Termination. The Company expressly reserves the right to amend or
terminate this Policy at any time in its sole discretion, prospectively or
retroactively, for any reason, without notice, including to discontinue or
eliminate benefits; provided, however, that during the period commencing upon
the earlier of (a) the signing of a definitive agreement that, if consummated,
would result in a Change in Control, or (b) the filing of a tender offer with
the Securities and Exchange Commission that, if accepted, would result in a
Change in Control, (each, a “Triggering Event”) and ending upon the earlier of
(x) the date on which the Committee in its sole discretion determines that the
Triggering Event will not actually result in a Change in Control, or (y) the
18 month anniversary of the Change in Control, the Company or any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise, including, without limitation, any successor due to a Change in
Control) to the business or assets of the Company shall not amend or terminate
this Policy, and shall not add any individual to, or remove any individual from,
the list of Eligible Employees maintained pursuant to Section 3.

13. Section 409A. This Policy is not intended to be subject to Section 409A of
the Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof,
“Section 409A”). The Company may, in its discretion, adopt such amendments to
the Policy or adopt other procedures, or take any other actions, as the Company
determines are necessary or appropriate to exempt this Policy from Section 409A
(or, if the Committee determines appropriate, to comply with the requirements of
Section 409A), including without limitation amendments, procedures and action
with retroactive effect.

* * * * *

I hereby certify that the forgoing Policy was duly adopted by the Committee as
of the date first above written.

Executed on this 10th day of May, 2005

/s/ Peter M. Lieb



      Secretary

1





Exhibit A

Eligible Employees

2

Exhibit B

SUMMARY GUIDE OF THE
SYMBOL TECHNOLOGIES, INC.
SENIOR EXECUTIVE CHANGE IN CONTROL POLICY

Please refer to the Senior Executive Change in Control Policy (the “Policy”) for
a more detailed description of your benefits under the Plan. This document,
together with the Policy (collectively, the “Plan”), constitutes both the Plan
document and the Summary Plan Description for the Plan as required by the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

General Plan Information

Name of Plan: The Symbol Technologies, Inc. Senior Executive Change in Control
Policy

Plan Sponsor’s Name and Address: Symbol Technologies, Inc.

One Symbol Plaza
Holtsville, New York 11742-1300

Employer Identification Number of the Plan Sponsor: 11-2308681

Plan Number: 2005-05-09

Type of Plan: The Plan is a severance plan which is considered a welfare plan

Type of Administration for the Plan: Self-Administration

Plan Year: January 1 to December 31

Name, Business Address and Business Telephone Number of the Plan Administrator:

The Compensation Committee of the Board of Directors (the “Committee”)
Symbol Technologies, Inc.
One Symbol Plaza
Holtsville, New York 11742-1300

The Committee is responsible for administering the Plan and for maintaining Plan
records. The Committee has full discretionary power and authority to construe
the Plan and to make conclusive determinations on questions of your eligibility
for benefits under the Plan and the amount of your benefits, if any, under the
Plan. All decisions of the Committee shall be final and binding upon all
affected parties.

Service of Legal Process: The name and address of the Plan’s agent for service
of legal process is:

Symbol Technologies, Inc.
One Symbol Plaza
Holtsville, New York 11742-1300
Attn: General Counsel

Service of legal process may also be made upon the Plan Administrator.

Eligibility: The Committee, determines which employees of the Company are
eligible to be covered by the Plan.

Plan Funding: The Plan is self-funded. Benefits are paid from the general assets
of Symbol Technologies, Inc.

Termination of the Plan

In general, the Company has reserved the right to change, amend, terminate or
discontinue the Plan at any time. Notwithstanding the foregoing, during certain
periods specified in the Policy prior to and following a change in control of
the Company, the Company and its successor may not amend or terminate the
Policy.

Claim Procedures

You should automatically receive the benefits to which you are entitled upon
satisfying the Plan’s requirements. Please note that you must keep the Plan
Administrator advised of any changes of your address.

If you believe an error has been made with respect to your benefits under the
Plan, you should promptly submit your claim in writing to the claims official
appointed by the Plan Administrator. The claims official will consider your
claim and issue his determination in writing within 90 days after receipt of
your claim, unless special circumstances require an extension of time for
processing your claim, in which case you will be notified. If your claim is
denied, the written decision will inform you of the specific reasons for the
denial, the specific Plan provisions upon which the denial is based, describe
any additional material or information necessary for you to perfect the claim
and an explanation of why it is required, and information about the steps that
must be taken to submit a timely request for review, including a statement of
your right to bring a civil action under Section 502(a) of ERISA following an
adverse determination upon review.

In event that your written claim is denied, you will receive detailed written
instructions on how to appeal. You may appeal any denial of a written claim to
the review official appointed by the Plan Administrator. Requests for review of
claims under the Plan must be made within 60 days after your receipt of the
written notice of the denial of your claim. This written request may include
comments, documents, records, and other information relating to your claim for
benefits. You shall be provided, upon your request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to your claim for benefits. The review will take into
account all comments, documents, records, and other information submitted by you
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The review official will
give your claim a full and fair review and will usually give you a written
decision within 60 days from the day he receives your appeal unless special
circumstances require an extension of up to 60 additional days. The written
decision will tell you the specific reasons for the decision and the specific
provisions of the Plan document upon which the decision is based.

YOUR RIGHTS UNDER
THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED

As a Participant in the Symbol Technologies, Inc. Senior Executive Change in
Control Policy, you are entitled to certain rights and protections under ERISA.
ERISA provides that all Plan participants shall have the following rights and be
entitled to receive the following information.

Receive Information about your Plan and Benefits

1. Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if any, filed by the Plan
with the U.S. Department of Labor and available at the Public Disclosure Room of
the Pension and Welfare Benefit Administration.

2. Obtain, upon written request to the Plan Administrator, copies of all
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if any, and updated Summary Plan Description. The
Administrator may make a reasonable charge for the copies.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan Participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit under the Plan or exercising your rights under ERISA.

Enforcement of your Rights

If your claim for a benefit is denied or ignored in whole or in part, you have a
right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or Federal court.
If it should happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

Assistance with Your Questions

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Pension and Welfare Benefits Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Pension and Welfare Benefits Administration.

3